Citation Nr: 0313723	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  02-01 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral pes planus 
and plantar fasciitis.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  February 2001 by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that the report of a VA orthopedic 
examination in February 2003 raises the issue of entitlement 
to service connection for residuals of injuries to the heels 
of the veteran's feet.  That issue is referred to the RO for 
appropriate action.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Charles v. Principi, 16 Vet. App. 370 
(2002).

Upon review of the evidence of record, the Board was of the 
view that additional evidence was needed to substantiate the 
veteran's claim on appeal, and so the Board undertook 
additional development of the evidence.  The Board requested 
that a VA orthopedic examination be scheduled and that the 
examiner offer an opinion on the question of whether the 
veteran's bilateral pes planus which pre-existed his active 
service increased in severity in service beyond normal 
progression.  The requested examination and medical opinion 
were provided in February 2003.  However, in Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United States 
Court of Appeals for the Federal Circuit held that the 
provisions of 38 C.F.R. § 19.9(a)(2), which authorized the 
Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration and without having to obtain the 
appellant's waiver were invalid because they were contrary to 
the requirement of 38 U.S.C. § 7104(a) that "[a]ll questions 
in a matter which... is subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary."  
Therefore, the veteran's case must be remanded to the RO for 
initial consideration of the VA physician's February 2003 
findings and opinion.

Under the circumstances, this case is REMANDED to the RO for 
the following:

The RO should review the findings and opinion of the VA 
orthopedic examiner in February 2003 and then 
readjudicate the veteran's claim.  If the decision 
remains adverse to the veteran on the issue currently 
in appellate status, he and his representative should 
be provided with an appropriate Supplemental Statement 
of the Case  (SSOC) and an opportunity to respond 
thereto.  The RO should also adjudicate the issue of 
entitlement to service connection for residuals of 
injuries to the heels of the feet and, in the event 
that the claim is denied, include that issue in the 
SSOC, with an appropriate notice of appellate rights.  
The SSOC should notify the veteran of the evidence 
which would be needed to substantiate any claim not 
granted by the RO and whether VA or the claimant is 
expected to obtain any such evidence.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  

The purposes of this REMAND are to assist the veteran and to 
provide him with the notice required by the VCAA.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  No action is required of the 
veteran unless he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




